[Cite as Cleveland Municipal Court v. Rasheeda Properties, L.L.C., 2022-Ohio-4211.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

CLEVELAND MUNI CT-CRIMINAL DIV., :

                Plaintiff-Appellee,                      :
                                                                           Nos. 111652 and 111653
                v.                                       :

RASHEEDA PROPERTIES LLC,                                 :

                Defendant-Appellant.                     :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: November 23, 2022


                     Civil Appeal from the Cleveland Municipal Court
                   Case Nos. 2022-CVH-002851 and 2022-CVH-002852


                                            Appearances:

                Mark D. Griffin, Cleveland Director of Law, and Craig J.
                Morice and William H. Armstrong, Assistant Directors of
                Law, for appellee.

                Freeburg & Rambo LLC and Matthew C. Rambo, for
                appellant.


MICHELLE J. SHEEHAN, P.J.:

                 This appeal is before the court on the accelerated docket pursuant to

App.R. 11.1 and Loc.App.R. 11.1. The purpose of an accelerated appeal is to allow an
appellate court to render a brief and conclusory decision. State v. Trone, 8th Dist.

Cuyahoga Nos. 108952 and 108966, 2020-Ohio-384, ¶ 1, citing State v. Priest, 8th

Dist. Cuyahoga No. 100614, 2014-Ohio-1735, ¶ 1.

              Appellant Rasheeda Properties, LLC (“Rasheeda Properties”) appeals

the denial of its motions for relief from judgment in two civil collection cases. We

affirm the judgments of the trial court because we do not find the trial court abused

its discretion in denying Rasheeda Properties’ motions for relief from judgment.

                    Procedural History and Relevant Facts

              On August 3, 2021, the city of Cleveland filed two criminal cases

alleging health code violations occurring at a property owned by Rasheeda

Properties, Cleveland M.C. Nos. 2021 CRB 010671 and 2021 CRB 010675. On

March 29, 2022, the city initiated two civil collection cases in order to obtain liens

to collect upon judgments entered in the criminal cases.           In Cleveland M.C.

No. 2022-CVH-0002851, a Certificate of Judgment for Transfer was filed indicating

a judgment of $65,997 against Rasheeda Properties was entered in Cleveland M.C.

No. 2021-CRB-010671. In Cleveland M.C. No. 2022-CVH-002852, a Certificate of

Judgment for Transfer was filed indicating a judgment of $65,997 against Rasheeda

Properties in Cleveland M.C. No. 21-CRB-010675. The amount of the judgments

filed for collection reflect costs and fines imposed for Rasheeda Properties’ failure to

appear in each of the criminal cases.

              On March 31, 2022, dockets in both collection cases reflect that the

trial court issued Certificate of Judgment Liens.       On May 4, 2022, Rasheeda
Properties filed motions for relief from judgment pursuant to Civ.R. 60(B)(5) in both

collection cases. The motions for relief from judgment asserted that Rasheeda

Properties was not served with the complaints in the criminal cases. It argued that

the service addresses listed on the criminal dockets was a Harding Avenue,

Westlake, Ohio address, but that as of December 28, 2020, its statutory agent was

registered at an address on Annie Lane, Westlake, Ohio. In support of its motions

for relief from judgment, Rasheeda Properties attached Ohio Secretary of State

records indicating Rasheeda Properties was organized on June 9, 2011, and filed a

change of address of statutory agent on December 28, 2020.

             The trial court denied the motions for relief from judgment on May 31,

2022, without hearing. In both cases, the trial court determined:

      [The] underlying criminal case has resulted in civil contempt
      sanctions due to a failure of [Rasheeda Properties] to appear and
      address this charge. To date, the underlying criminal case remains
      pending without resolution. As such, [Rasheeda Properties’] efforts
      to seek relief from judgment are premature.

      [Rasheeda Properties’] Motion for Relief from Judgment is denied.
      Upon resolution of the underlying criminal case, Defendant may file a
      renewed Motion for Relief or Motion to Mitigate Civil Contempt
      Sanctions.

             Rasheeda Properties appealed the trial court’s orders denying the

motions for relief from judgment in both collection cases and we consolidated the

appeals for hearing.

                 Assignments of Error and Applicable Law

             Rasheeda Properties raised the following assignments of error:
      1. The trial court erred in denying Appellant’s unopposed Motions for
      Relief from Judgment.

      2. The trial court erred in failing to conduct a hearing on Appellant’s
      unopposed Motions for Relief from Judgment.

      3. The trial court erred in its determination that Appellant’s Motions
      for Relief from Judgment were “premature.”

              To prevail on a motion for relief from judgment filed pursuant to

Civ.R. 60(B), the moving party must demonstrate that there exists 1) a meritorious

defense or claim if the motion for relief is granted, 2) that the movant is entitled to

relief under one of the reasons stated in Civ.R. 60(B)(1) through (5), and 3) that the

motion was timely filed. GTE Automatic Elec., Inc. v ARC Industries, 47 Ohio St.2d

146, 150-151, 351 N.E.2d 113 (1976). If a party submits operative facts that if true

would warrant relief from judgment, a hearing should be had. Kay v. Marc

Glassman, Inc. 76 Ohio St.3d 18, 19, 665 N.E.2d 1102 (1996). Conversely, where the

party does not submit evidence that would warrant relief from judgment, a court

does not err by denying a motion for relief from judgment without a hearing. Id.

              We review the denial of a motion for relief from judgment brought

pursuant to Civ.R. 60(B), as well as the decision to forego a hearing, for an abuse of

discretion. Rodeno v. Mezenski, 8th Dist. Cuyahoga No. 111030, 2022-Ohio-1176,

¶ 17. An abuse of discretion “‘“implies that the court’s attitude is unreasonable,

arbitrary or unconscionable.”’”      Kostoglou v. Fortuna, 8th Dist. Cuyahoga

No. 107937, 2019-Ohio-5116, ¶ 21, quoting Blakemore v. Blakemore, 5 Ohio St.3d
217, 219, 450 N.E.2d 1140 (1983), quoting State v. Adams, 62 Ohio St.2d 151, 404

N.E.2d 144 (1980).

                The Trial Court Did Not Abuse Its Discretion

              As the assignments of error are interrelated, we address them

concurrently. Rasheeda Properties argues that the trial court erred by finding its

motions for relief from judgment premature. In denying the motions for relief from

judgment, the trial court noted the criminal cases were ongoing, stated that

Rasheeda Properties’ efforts to seek relief from judgment were “premature,” and

that “[u]pon resolution of the underlying criminal case, [Rasheeda Properties] may

file a renewed Motion for Relief or Motion to Mitigate Civil Contempt Sanctions.”

              In considering Rasheeda Properties’ third assignment of error, our

review of the trial court’s statement is not that the trial court denied the motions for

relief from judgment to be untimely filed but, rather, that the trial court considered

a grant of relief in the collection cases to be premature because the criminal cases

remained pending. Moreover, it is axiomatic that any challenges to the validity of

the judgments from the criminal cases are best resolved within the criminal cases

themselves where the necessary facts and evidence are contained in the record and

available for review.

              Under the first and second assignments of error, Rasheeda Properties

asserts that it presented a meritorious claim for relief from judgment and that the

trial court should have held a hearing on its motions. In seeking relief from the

certificates of judgment transferred in these cases, Rasheeda Properties challenged
the validity of the judgments entered in the criminal cases. Rasheeda Properties did

not ask for a specific remedy in its motions for relief from judgment, but attacked

the validity of the judgments entered in the criminal cases. The record within the

criminal cases in which the judgments were entered was not included in the record

within this appeal. As such, we consider the motions for relief filed as seeking relief

from the filing of the certificates of judgment and the issuance of the liens.

              With regard to service of misdemeanor complaints, we note Crim.R. 4

provides rules for service of a complaint or summons upon defendants like

Rasheeda Properties that are not individuals. For those defendants, service may be

made by one of the several means as provided in Civ.R. 4 through 4.2 and 4.6(A)

and (B). Although Rasheeda Properties argued that one method of service was not

made, it did not present the trial court with the record within the criminal cases. As

such, there is insufficient information to determine that the judgments in the

criminal cases were invalid based on the failure of service.1

              Accordingly, we do not find the trial court’s denial of the motions for

relief from judgment without a hearing to be “unreasonable, arbitrary or capricious”

where the motions for relief for judgment were based upon a challenge to the validity

of judgments entered in separate, ongoing criminal cases. Further, the record




1 Although copies of the citations from the criminal cases listing the Harding Avenue
address are within the record in the instant appeal, the record does not include details of
the time, manner, or return of service of the citations in the criminal cases.
provided to the trial court was insufficient to determine that the judgments certified

in these cases were in error due to a failure of service.

              The first, second, and third assignments of error are overruled.

              Judgments affirmed.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

Cleveland Municipal Court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_________________________________
MICHELLE J. SHEEHAN, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
EMANUELLA D. GROVES, J., CONCUR